t c memo united_states tax_court anthony j and denise d sadberry petitioners v commissioner of internal revenue respondent docket no filed date anthony j and denise d sadberry pro_se r scott shieldes for respondent memorandum opinion couvillion special_trial_judge respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax and a penalty of dollar_figure under sec_6662 for the year unless otherwise indicated all section references are to the internal_revenue_code in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure after a concession by petitioners the issues for decision are whether petitioners realized gross_income under sec_72 from two annuity distributions whether petitioners are liable for the 10-percent penalty on premature distributions from nonqualified annuities under sec_72 and whether petitioners are liable for the 20-percent accuracy-related_penalty for understatement_of_tax pursuant to sec_6662 the court decides the issues in this case on the preponderance of evidence in the record rule a sec_7491 some of the facts were stipulated and those facts with the annexed exhibits are so found and are incorporated herein by reference at the time the petition was filed petitioners' legal residence was caldwell texas anthony sadberry petitioner was born in caldwell texas in during the year at issue he was married to petitioner at trial petitioners conceded unreported form_w-2 wage and tax statement wage and salary income of dollar_figure counsel for respondent stated that a rule computation would be necessary for self-employment taxes but did not elaborate on the adjustment or adjustments necessitating such computation the court however in this opinion is allowing an adjustment to petitioners with respect to overreported income from a partnership that will necessitate a rule computation see infra note the 10-percent penalty was not a determination by respondent in the notice_of_deficiency the issue arises from an amended federal_income_tax return filed by petitioners for the year that reported such penalty as other taxes in the amount of dollar_figure which petitioners now challenge denise d sadberry his wife of many years petitioner is an attorney and mrs sadberry is a homemaker petitioners have one daughter andrea joi sadberry who is also known as savannah j spivey andrea petitioners own a ranch on the brazos river in caldwell texas across the river from texas a m university petitioner’s education includes a bachelor’s degree from the university of texas at austin and a law degree from georgetown university law center at washington d c upon receiving his law degree in petitioner was employed in the office of the attorney_general for the state of texas for years from until the date of trial petitioner was engaged in the private practice of law at various firms in houston and san antonio texas his area of practice is commercial litigation additionally petitioner has served as a member of the attorney admissions committee for the u s district_court for the southern district of texas in petitioner received a gubernatorial appointment to the texas lottery commission on which he served as a commissioner until as an appointed state official petitioner was required to and did file personal financial statements with the texas ethics commission when petitioner commenced law practice most firms did not have retirements plans petitioner undertook his own financial and retirement planning which he continued throughout his career initially he invested primarily in certificates of deposit regular cds later some of his cds were converted into or purchased as individual_retirement_accounts ira cds to the extent pertinent to the issues before the court petitioner’s retirement planning transactions are described below in greater detail in petitioner became a name partner in the law firm of oldenettel sadberry his partner was rick oldenettel the law firm had a qualified sec_401 retirement_plan in which petitioner participated the firm accountant was dan wendel from whom petitioner sought informal personal tax and retirement advice from time to time during his tenure with the law firm and thereafter during petitioner purchased a number of annuities in may he purchased a nonqualified_annuity from glenbrook life and annuity with proceeds he received from the settlement of a lawsuit glenbrook nonqualified_annuity in june he purchased a second nonqualified_annuity from southern farm bureau life_insurance co funded with an initial contribution of petitioner’s regular cds sfb nonqualified_annuity in glenbrook life and annuity flexible premium deferred_annuity_contract policy number ga295240 petitioner did not elect to include the glenbrook annuity as a qualified_retirement_plan under sec_401 or sec_4974 nor did it qualify as an annuity plan under sec_403 and sec_4974 southern farm bureau life_insurance co flexible continued august he purchased another annuity a qualified annuity from southern farm bureau life_insurance co funded with an initial contribution of petitioner’s ira cds in date petitioner left the oldenettel sadberry firm to join the law firm of soules wallace in san antonio soules wallace did not have a sec_401 retirement_plan and that motivated petitioner to engage in an additional retirement planning transaction based on the advice of the accountant for his former law firm mr wendel because of his understanding that a simplified_employee_pension sep plan allowed for greater funding than an ira petitioner purchased an sep plan late in however he became concerned about possible tax consequences of participating in a 401_k_plan and an sep plan in the same year he therefore terminated the sep plan and deposited the funds from the sep into the sfb nonqualified_annuity again with the advice of mr wendel continued premium retirement annuity policy number 185128f petitioner likewise did not elect to include this annuity as a qualified_retirement_plan southern farm bureau life_insurance co flexible premium retirement annuity policy number 186618f petitioner elected to include this annuity as part of a qualified_retirement_plan southern farm bureau flexible premium retirement annuity policy number 200288f a sep as defined under sec_408 is a qualified_plan petitioner’s affiliation with the san antonio firm of soules wallace continued until when he became self-employed again and resumed practicing law in houston in date petitioner purchased a new sep plan from southern farm bureau some time thereafter he became associated as of counsel with the law firm of wickliff hall p c in houston he was employed there during the year at issue in addition to planning for retirement a principal factor that influenced petitioner’s financial decisions was the education of his daughter andrea initially through her experience with horses on petitioners’ ranch andrea had intended to enroll at texas a m university however she was also an accomplished flutist at an early age while attending the high school for performing and visual arts hspva in houston she decided to pursue musical rather than agricultural endeavors petitioner accompanied andrea to auditions at various conservatories including julliard in new york city oberlin college in ohio curtis institute in philadelphia and the eastman school of music eastman in rochester new york travel private instruction and other expenses were incurred in connection with these auditions andrea was accepted and decided to enroll in eastman petitioner realized that andrea’s musical studies would cost significantly more than a texas a m degree which he had originally anticipated and budgeted in part to finance andrea’s education he requested and received sizeable distributions from the glenbrook nonqualified_annuity and the sfb nonqualified_annuity during he knew that portions of these distributions would be taxable and attempted to anticipate his tax obligations and andrea’s future expenses through withholdings advance planning and record keeping petitioner made the decisions regarding the distributions himself and did not seek or receive tax_advice regarding them on date petitioner requested a distribution of dollar_figure from the sfb nonqualified_annuity sfb distribution he requested that southern farm bureau withhold percent of the gross distribution or dollar_figure for federal income taxes petitioner explained why he requested that the withholding be calculated from the gross amount of the distribution rather than from the taxable_portion as he testified to be safe i knew enough to know that only a certain amount of it was going to be taxable and i said well dollar_figure ought to cover it i was getting a certain amount of money in the irs’ hands in case i’m wrong about this whole thing on date southern farm bureau issued a check to petitioner in the net amount of dollar_figure after withholding dollar_figure income taxes with these funds petitioner purchased a cd in the amount of dollar_figure petitioner retained the remaining dollar_figure in his personal checking account in anticipation of expenses to accompany andrea to her auditions the sfb distribution was reported to petitioners on forms 1099-r distributions from pensions annuities retirement or profit- sharing plans iras insurance contracts etc the taxable_portion of the distribution on the form 1099-r was dollar_figure petitioner also requested four distributions from the glenbrook nonqualified_annuity during glenbrook distributions these distributions totaled dollar_figure petitioner requested that glenbrook withhold percent of the taxable portions of the distributions or dollar_figure for federal_income_tax purposes those distributions like the southern farm bureau distribution were reported to the internal_revenue_service and to petitioners on forms 1099-r the taxable_amount of the glenbrook distributions was dollar_figure thus the taxable_distributions from the southern farm bureau and glenbrook nonqualified annuities totaled dollar_figure and the total income_tax withholdings from both payers was dollar_figure citizens state bank cd no dated date petitioner purchased the cd in the name of anthony j sadberry trust anthony j sadberry trustee but under his own personal social_security_number he later assigned these funds to a properly formed trust with its own taxpayer_identification_number as will be further explained to further achieve his financial goals petitioner formed anthony sadberry family_trust no the trust in to finance andrea’s education and provide for her in the event of his death or incapacity the trust was assigned its own tax identification_number in date and was funded in part by the net_proceeds of the sfb distributions in date petitioner withdrew dollar_figure from the trust he deposited that amount into his personal checking account and then issued a check for that amount to eastman for andrea’s tuition for the academic year petitioner also paid for andrea’s travel to hawaii in date to attend a flute class not associated with eastman but recommended by her upcoming professor at eastman after andrea enrolled at eastman petitioner withdrew additional funds from the trust to pay for her living_expenses clothing a computer rent and flights to and from school as trustee of the trust he filed form_1041 u s income_tax return for estates and trusts timely for dollar_figure during petitioner was approached by officials at georgetown university law center georgetown to contribute to the school’s african-american scholarship endowment since he petitioner assigned cd no which he had purchased after receiving the sfb distribution to the trust on date the trust return reported dollar_figure in income all of which was interest and a tax of dollar_figure had attended georgetown on a disadvantaged student scholarship he decided to honor the school’s request by letter dated date he informed georgetown that he would make a commitment of dollar_figure to the endowment an endowed fund agreement with georgetown was executed in date wherein petitioner agreed to pay dollar_figure per year toward his commitment the first pledge payment was made in date petitioner agreed that this pledge would be a debt of his estate petitioners filed a joint self-prepared federal_income_tax return timely for original return on which they reported the following income salaries wages dollar_figure taxable interest_income dollar_figure unemployment_compensation dollar_figure other income form_1099 dollar_figure total income dollar_figure no income was reported on line 16a of the return for pension and annuity income the return shows an income_tax_liability of dollar_figure federal income taxes withheld of dollar_figure and an overpayment of dollar_figure which was in due course refunded to petitioners the dollar_figure in taxes withheld did not include the taxes withheld in the sfb and glenbrook annuity distributions earlier described line sec_50 through of the tax_return form_1040 is for other taxes line is for tax on iras and other retirement plans petitioners did not report any amount on line but instead wrote in the space see note attached two pages of handwritten notes were attached to the return the first page referenced line and stated the required irs withholding was made as to glenbrook life annuity--see form 1099-r attached the second page referenced the trust and stated see attached form 1099-r for southern farm bureau life_insurance company-10 irs withholding occurred--these funds were placed in the trust and or were used for the trust purposes petitioner believed he was following the instructions to form_1040 in not listing the taxable portions of the distributions as income on line ira_distributions and the 10-percent tax for early distributions on line tax on iras etc he believed that the attached notes would satisfy those two lines on the return he believed that placing a portion of the proceeds from the southern farm bureau distribution into a_trust constituted a rollover and that if he were in error in that assumption the irs would correct it on date petitioner signed a notarized personal financial statement for which he filed with the texas ethics commission as required of him as a member of the texas lottery commission he listed on that report the southern farm bureau and glenbrook distributions including the gross and taxable portions of the distributions in date petitioners filed form 1040x amended u s individual_income_tax_return for amended_return as was the case with their original return petitioners did not seek advice or assistance with respect to this amended_return on line of the amended_return other taxes petitioners reported dollar_figure as a 10-percent penalty on the southern farm bureau and glenbrook distributions which they referred to in part ii of the amended_return explanation of changes to income deductions and credits in addition petitioners increased their withholding credit to dollar_figure to include the taxes withheld on the sfb and glenbrook distributionsdollar_figure petitioners did not include the taxable_portion of the sfb and glenbrook distributions as income on the amended_return petitioners calculated and claimed a tax overpayment of dollar_figure respondent refunded the claimed overpayment with interest second refund and the refund was contributed by petitioner to the sfb nonqualified_annuity on or additionally on line of the amended_return petitioners reported partnership income of dollar_figure that was not reported on the original return petitioners attached schedule_k-1 partner's share of income credits deductions etc which reflected partnership_distributions to petitioner during of dollar_figure the schedule_k-1 however reflected net_income attributable to petitioner of dollar_figure and interest_income of dollar_figure it is apparent therefore that petitioners erroneously reported dollar_figure as partnership income when instead petitioners should have reported net partnership income of dollar_figure and interest_income of dollar_figure a rule computation will be necessary to correct this error and to include any self-employment_tax that may be due on such income see supra note before date petitioner merely endorsed the check over to southern farm bureau in the notice_of_deficiency and accompanying explanations respondent determined that petitioners failed to include on their original and amended returns the taxable annuity proceeds of dollar_figure respondent adhered to the dollar_figure penalty that petitioners self-assessed on their amended_return for the dollar_figure taxable_portion of early distributions by southern farm bureau and glenbrook respondent included the previously unreported sfb and glenbrook distributions as gross_income determined that self-employment_tax was due and allowed a corresponding deduction for one-half of such tax respondent reduced petitioners’ exemptions deduction under sec_151 because of adjusted_gross_income greater than dollar_figure finally respondent determined that a 20-percent accuracy-related_penalty was due for substantial_understatement of tax under sec_6662 the first issue is whether petitioners received taxable annuity proceeds of dollar_figure sec_61 provides that the combined amount of taxable annuity proceeds reported on forms 1099-r by southern farm bureau and glenbrook is actually dollar_figure respondent admitted a dollar_figure error in petitioners’ favor on the amount of annuity proceeds includable as income and did not seek an increased deficiency gross_income includes income from annuities and that principle is reiterated in sec_72 except as otherwise provided in this chapter gross_income includes any amount_received_as_an_annuity whether for a period certain or during one or more lives under an annuity endowment or life_insurance_contract petitioners do not deny having received the distributions in question and do not dispute the glenbrook and southern farm bureau allocations between the taxable and nontaxable portions of the distributions as reported on forms 1099-r petitioner reported the same allocations on his financial disclosure forms filed with the texas ethics commission nevertheless petitioners disagree with respondent’s determination that dollar_figure should be taxed first they contend that the distributions of sfb and glenbrook were rolled over they argue that a partial_rollover occurred when petitioners’ second refund from the irs of dollar_figure plus interest was received and transferred over to the sfb nonqualified annuitydollar_figure they argue that the date of their actual receipt of the second refund from the irs rather than the date of the sfb petitioners initially argued that a partial_rollover occurred when a portion of the net sfb distribution was invested in a cd held in trust for andrea sadberry the record reflects that petitioners changed their position and the court considers this point conceded distribution commenced the 60-day period in which to rollover that portion of the distribution the court disagrees that a rollover occurred or could have occurred a rollover occurs when distributions from certain qualified_retirement_plans are contributed or deposited into another qualified_retirement_plan within a 60-day time period sec_402 sec_403 sec_403 sec_408 all of the distributions petitioners received during including the sfb distribution were from nonqualified plans therefore no rollover could have occurred sec_1_402_c_-2 q a-1 q a-2 q a- income_tax regs because of this conclusion the court need not address whether the timing requirements of a rollover were met or when those requirements began to run secondly petitioners argue that respondent is equitably estopped from contending that the sfb and glenbrook distributions were not distributions that qualified for rollover treatment in advancing this argument petitioners claim to have detrimentally relied on the instructions to form_1040 in reporting the tax consequences of their distributions specifically petitioners cite page of these instructions which states a rollover is a tax-free distribution of cash or other assets from one retirement_plan that is contributed to another plan petitioners interpret these instructions to mean that they could have rolled over their distributions and eliminated their liability for the 10-percent penalty they claim detrimental reliance in that had they known they would owe such tax petitioner would have paid off the pledge to georgetown university law center in full in and in so doing petitioners could have taken an itemized charitable_contribution_deduction for the dollar_figure gift to georgetown instead they claimed the standard_deduction on their return and lost the tax benefits of a charitable_contribution they could have realized a more complete reading of the applicable instructions undercuts petitioners’ argument the instructions clearly state that they apply to rollovers from one qualified_plan to another qualified plandollar_figure petitioners’ sfb and glenbrook nonqualified the instructions read in pertinent part rollovers a rollover is a tax-free distribution of cash or other assets from one retirement_plan that is contributed to another plan use lines 16a and 16b to report a rollover including a direct_rollover from one qualified employer’s plan to another or to an ira or sep enter on line 16a the total_distribution before income_tax or other deductions were withheld this amount should be shown in box of form 1099-r from the total on line 16a subtract any contributions usually shown in box that were taxable to you when made from that result subtract the amount that was rolled over either directly or within days of receiving the distribution enter the remaining amount even if zero on line 16b also put rollover next to line 16b continued annuities were not qualified_plans and petitioners have never contended that their plans were qualified_plans moreover equitable_estoppel can be applied against the government only when the following elements at a minimum are present a false representation or wrongful misleading silence by the party against whom the opposing party seeks to invoke the doctrine an error in a statement of fact and not in an opinion or statement of law ignorance of the true facts reasonable reliance on the acts or statements of the one against whom estoppel is claimed and adverse effects of the acts or statement of the one against whom estoppel is claimed 104_tc_13 modified 104_tc_417 affd 140_f3d_240 4th cir the doctrine is applied against the government with the utmost continued special rules apply to partial rollovers of property for more details on rollovers including distributions under qualified domestic relations orders see pub lump-sum_distributions if you received a lump-sum_distribution from a profit- sharing or retirement_plan your form 1099-r should have the total_distribution box in box 2b checked you may owe an additional tax if you received an early distribution from a qualified_retirement_plan and the total amount was not rolled over for details see the instructions for line that begin on page enter the total_distribution on line 16a and the taxable part on line 16b caution and restraint 90_tc_684 equitable_estoppel does not apply in this case respondent made no misrepresentations or misleading silences to warrant estoppel even if the instructions to form_1040 were misleading and the court declines to make such a finding authoritative sources of federal_income_tax law are statutes regulations and judicial decisions not informal publications or instructions of the internal_revenue_service 94_tc_384 wenger v commissioner tcmemo_2000_156 moreover any error in the instructions was one of opinion or law not fact here petitioners knew all the facts and were not ignorant of them they knew their plans were not qualified_plans if errors in reporting their taxes were made it was petitioners who made them not respondent the elements of equitable_estoppel are absent the doctrine does not apply here 74_tc_743 affd 673_f2d_784 5th cir the second issue is whether petitioners are liable for the 10-percent penalty on the southern farm bureau and glenbrook distributions under sec_72 sec_72 provides imposition of penalty if any taxpayer receives any amount under an annuity_contract the taxpayer’s tax under this chapter for the taxable_year in which such amount is received shall be increased by an amount equal to percent of the portion of such amount which is includible in gross_income sec_72 provides a number of exceptions to the percent penalty for premature_distributions_from_annuity_contracts these exceptions are similar but not identical to the exceptions provided under sec_72 with respect to distributions from qualified_retirement_plans petitioners argue that the southern farm bureau and glenbrook distributions are excepted from the 10-percent penalty because the distribution proceeds were used to pay qualified_higher_education_expenses this exception however applies only to qualified_plans sec_72 there is no such exception for distributions from nonqualified plans as previously stated petitioners’ distributions in were solely from nonqualified plans the record is devoid of evidence that any of the sec_72 exceptions apply respondent is sustained on this issue the final issue is whether petitioners are liable for the 20-percent accuracy-related_penalty for substantial_understatement pursuant to sec_6662 sec_6662 imposes a penalty equal to percent of the portion of an underpayment_of_tax attributable to a taxpayer’s negligence disregard of rules or regulations or substantial_understatement_of_income_tax sec_6662 b and there is an understatement where the amount of tax_shown_on_the_return is less than the amount required to be shown on the return an understatement is substantial if it exceeds the greater of percent of the tax required to be shown on the return for the taxable_year or dollar_figure sec_6662 and an understatement may be reduced by the tax attributable to items for which there is or was substantial_authority or for which there was adequate_disclosure of the facts relating to the tax treatment and a reasonable basis for the tax treatment sec_6662 sec_1_6662-4 income_tax regs additionally the accuracy-related_penalty does not apply to any part of an underpayment if the taxpayer shows that there was reasonable_cause for that part of the underpayment and that he acted in good_faith in view of the facts and circumstances sec_6664 the determination of whether a taxpayer acted with reasonable_cause and good_faith is made on a case-by-case basis taking into account all the pertinent facts and circumstances sec_1_6664-4 income_tax regs the taxpayer has the burden of proving that he acted with reasonable_cause and in good_faith 116_tc_438 the court finds that petitioners lacked substantial_authority for their positions with respect to the distributions in question the only circumstance petitioners cited was their reliance on instructions to form_1040 the instructions read in their entirety do not support the interpretations of petitioners with respect to their distributions for similar reasons the court finds that petitioners did not act with reasonable_cause or basis for their positions although the court does not doubt that petitioners’ intentions and errors were honest the applicable authorities are sufficiently clear to preclude a finding of reasonable_cause petitioner’s knowledge education and experience as an attorney should have motivated him to seek professional tax_advice rather than to engage in guesswork with respect to his return the court need not determine whether petitioners adequately disclosed the facts relating to their premature distributions or acted in good_faith because the other requirements for relief from the sec_6662 substantial_understatement_penalty have not been met there is one additional factor to be considered in connection with this issue as noted earlier the 20-percent accuracy-related_penalty under sec_6662 applies if the understatement_of_tax exceeds the greater of dollar_figure or percent of the amount of tax required to be shown on the return sec_6662 the amount of tax required to be shown on the return will be reduced albeit minimally by other adjustments in the rule computation if the recalculated tax results in an amount satisfying sec_6662 the court holds that petitioners are liable for the substantial_understatement_penalty decision will be entered under rule
